790 F.2d 1420
Abbas HASSAIN, Plaintiff-Appellant,v.J.C. JOHNSON, Defendant-Appellee.
No. 83-6252.
United States Court of Appeals,Ninth Circuit.
Submitted March 13, 1986.*June 3, 1986.

Abbas Hassain, pro se.
Philip S. Malinsky, Asst. U.S. Atty., Los Angeles, Cal., for defendant-appellee.
Appeal from the United States District Court for the Central District of California.
Before WALLACE, HUG and KOZINSKI, Circuit Judges.
PER CURIAM.


1
Abbas Hassain, a federal prisoner, appeals the district court's sua sponte dismissal of his complaint seeking both release from confinement and money damages from J.C. Johnson, a federal prison official.  The court treated the complaint as a petition for habeas corpus and a separate Bivens action.  Hassain contends that Johnson's "refusal" to follow a Bureau of Prisons policy statement and Hassain's transfer to a higher security prison while he was serving a disciplinary sanction violated his eighth amendment rights.


2
The district court properly denied appellant's petition for habeas corpus because he filed it in California and not in Arizona, the district where he is confined.    United States v. Giddings, 740 F.2d 770, 772 (9th Cir.1984).  Appellant's transfer from Lompoc, California, to the more secure prison at Oxford, Wisconsin, did not violate his rights under the eighth amendment. Bono v. Saxbe, 620 F.2d 609, 611 (7th Cir.1980).  His claim for money damages is frivolous.    See Floyd v. Henderson, 456 F.2d 1117, 1119 (5th Cir.1972).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Cir.R. 3(f) and Fed.R.App.P. 34(a)